Case: 18-50687      Document: 00514980297         Page: 1    Date Filed: 06/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                      No. 18-50687                          FILED
                                                                         June 3, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

                                                 Plaintiff-Appellee

v.

JOSE PABLO ROBLES PARRA, also known as Jose Parra Robles, also known
as Jose Parra, also known as Pablo Robles, also known as Pablo Parra, also
known as Pablo Jose Robles-Parra, also known as Jose Pablo Parra-Robles,
also known as Jose Robles, also known as Jose Robles-Parra, also known as
Jose Parra-Robles, also known as Pablo Parra-Robles, also known as Pablo
Jose Parra-Robles,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CV-122


Before SOUTHWICK, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Jose Pablo Robles Parra, federal prisoner # 41943-180, moves this court
for a certificate of appealability (COA) to appeal the district court’s dismissal
of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct sentence. Parra



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50687     Document: 00514980297      Page: 2     Date Filed: 06/03/2019


                                   No. 18-50687

filed his motion to challenge the 100-month sentence imposed following a
conviction   for   conspiracy      to   possess   with      intent   to   distribute
methamphetamine. The district court dismissed Parra’s § 2255 motion for lack
of jurisdiction on the basis that he had an appeal pending before this court.
See United States v. Bernegger, 661 F.3d 232, 241 (5th Cir. 2011).
      Reasonable jurists would debate the district court’s procedural ruling
dismissing Parra’s § 2255 motion as premature. See Slack v. McDaniel, 529
U.S. 473, 484 (2000). In addition, Parra raises claims of ineffective assistance
of counsel that, on their face, are not wholly meritless. Thus, reasonable jurists
would debate whether Parra’s § 2255 motion stated a valid claim of the denial
of a constitutional right. See Houser v. Dretke, 395 F.3d 560, 561 (5th Cir.
2004) (If the procedural issue is debatable and, as to the substantive claims,
the “materials [presented to the district court] are unclear or incomplete, then
COA should be granted . . . .”).
      Accordingly, we grant a COA as to the district court’s procedural ruling
dismissing Parra’s § 2255 motion as premature. We also conclude that further
briefing is unnecessary. See Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir.
1998). Parra’s § 2255 motion was not premature since the only appeal he had
pending involved the appeal of an unauthorized motion. See United States v.
Robles Parra, 752 F. App’x 196, 196-97 (5th Cir. 2019).
      IT IS ORDERED that Parra’s motion for a COA is GRANTED. The
district court’s judgment dismissing Parra’s § 2255 motion is VACATED, and
the matter is REMANDED to the district court for further proceedings. We
express no opinion on the ultimate determination of habeas petition’s merits.




                                         2